Citation Nr: 0732845	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-06 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for type II diabetes mellitus with erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to May 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

For the entire appeal period, the veteran's service-connected 
type II diabetes mellitus with erectile dysfunction has 
required insulin and restricted diet, but has not required 
regulation of activities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for service-connected type II diabetes mellitus with erectile 
dysfunction have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.119 Diagnostic Code 7913 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated in March 2002, in 
association with his original claim of service connection.  
Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which a VA notice letter was duly 
sent in March 2002), another VA notice letter is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  Moreover, in 
the March 2002 letter the appellant was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the March 2002 letter was sent to the 
appellant prior to the February 2003 rating decision.  That 
VA notice was therefore timely.  Pelegrini, supra.

VA's notice and duty to assist letter of March 2002, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the veteran what was 
necessary to establish the benefits sought of what VA would 
do or had done, and what evidence the appellant should 
provide, and informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency necessary to support the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  The appellant's VA treatment 
records, examination reports and medical opinion, personal 
statements and those of his representative have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his original claim.  However, there has been no 
timely notice of the types of evidence necessary to establish 
a disability rating or an effective date for any rating that 
may be granted.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with a 
March 2002 letter notifying him to submit evidence detailing 
the nature and history of his diabetes.  As the Board finds 
below that no higher rating is warranted, no new ratings or 
effective dates will be assigned and any questions as to such 
assignments are rendered moot.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, and a personal hearing 
which he requested and then withdrew his request after it had 
been scheduled, and no further assistance is required by 
statute.  38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  The Board has considered the entire period 
of claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during these 
claims a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

In a February 2003 rating decision, the RO granted service 
connection and assigned a 20 percent disability evaluation 
for the veteran's type II diabetes mellitus with erectile 
dysfunction pursuant to 38 C.F.R. 4.119, Diagnostic Code 
7913.  The veteran contends that a higher disability rating 
should be assigned for his service connected type II diabetes 
mellitus with erectile dysfunction to reflect more accurately 
the severity of his symptomatology. 

Under Diagnostic Code 7913, a 40 percent evaluation for type 
II diabetes mellitus with erectile dysfunction requires the 
use of insulin, and restricted diet, and regulation of 
activities

In support of his claim for an increased initial evaluation, 
the veteran wrote in June 2003, February 2005 and March 2006 
that he was unable to work due to his type II diabetes 
mellitus with erectile dysfunction, that his feet would swell 
so he was unable to stand for long periods, and that he was 
forced into early retirement due to the effects of diabetes 
caused by Agent Orange exposure.  

However, competent VA and private medical evidence of January 
2000 through October 2004 does not establish that the veteran 
is required to regulate his activity or avoid strenuous 
occupational and recreational activities in order to keep 
blood sugar on an even keel.  Rather, he is simply prescribed 
insulin for diabetes control.  The VA opinion of October 2004 
noted the veteran's diabetes "does not cause any restriction 
of activities" and "he has no evidence of such during the 
physical examination and the laboratory features".  Because 
there is no competent medical evidence of record of the 
veteran being required to regulate his activity, there is no 
state of equipoise with the negative and positive evidence 
requiring a balance in the favor of the veteran.  Special 
monthly compensation may be assigned for erectile dysfunction 
alone on the theory that it is analogous to the loss of a 
creative organ. In this regard, the RO has already assigned 
special monthly compensation.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2007).  In this case, 
there is no evidence that the veteran's service-connected 
type II diabetes mellitus with erectile dysfunction has 
resulted either in frequent hospitalizations or interfered 
with his employment.  

The Board has considered whether under Fenderson, supra, a 
higher rating for the type II diabetes mellitus with erectile 
dysfunction might be warranted for any period of time during 
the pendency of this appeal.  But there is no evidence that 
the veteran's condition has been persistently more severe 
than the extent of disability contemplated under the assigned 
20 percent rating at any time during the period of this 
initial evaluation.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not applicable, and 
the Board must deny the claim.  See U.S.C.A. § 5107(b).


ORDER

An initial disability rating in excess of 20 percent for type 
II diabetes mellitus with erectile dysfunction is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


